IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI
ABERDEEN DIVISION
CRAIG PEGG,
Plaintiff

v3, CIVIL ACTION NO.
1:36-cvy-00241-SA-DAS
STEEL DYNAMICS, INC., STEEL
DYNAMICS COLUMBUS, LLC,
FORMERLY SEVERSTAL
COLUMBUS, LLC AND SEVERSTAL
COLUMBUS HOLDING, LLC AND
COOLING TOWER DEPOT, INC.,

Defendants
AND
STEEL DYNAMICS, INC., STEEL
DYNAMICS COLUMBUS, LLC AND
SEVERSTAL COLUMBUS
HOLDINGS, LLC,
Third-Party Plaintiffs
vs.
COOLING TOWER DEPOT, INC,,
Third-Party Defendant
AGREED ORDER OF DISMISSAL WITH PREJUDICE
This matter is before the Court on the motion ore fenus of the parties to dismiss this civil
action with prejudice. The Court is advised that the parties agree to the dismissal and finds that
the motion is well-taken;

IT IS HEREBY ORDERED AND ADJUDGED that this case is dismissed with prejudice

with each party to bear its own costs.
SO ORDERED, this the [ath day of November, 2019,

4)

—

/j

“™

i

ry 2 fe pth fe
AL gl Aap Ay 7

Ve

US. S. DISTRICT COURT JUDGE

*s

AGREED TO AND APPROVED:

_ISSe

David W. Shelton, Esq. (MSB #99675)
SHELTON DAVIS, PLLC

1223 Jackson Avenue East, Ste, 202
Oxford, MS 38655

662-281-1212 (phone)

“ @sheltondavisplle.com

he ae r the Plaintiff
i [Mt Ye K brent, Da

Viton 7 pei lIL(MSB #9335)
DANIEL, COKER, HORTON & BELL, P.A.
265 North Lamar Boulevard, Suite R

Post Office Box 1396

Oxford, MS 38655-1396

662-232-8979 (phone)
Wbvyars/aidanielcoker.com

Attorney for “i Party Defendant

 

 

 

} eis Hughes (MSB #10691)
[ . ANDREW HUGHES, P.A.
J9B South Spring Street
Post Office Box 7188
Tupelo, MS 38802-7188
662-844-8920 (phone)

hugheslawfirm@vahoo.com

Attorney for Intervenors
A? Tween

ROBERT P, THOMPSON (MSB. #8188)
McAngus, Goudelock and Courie, LLC
P.O. Box 2955

Ridgeland, MS 39158

1020 Highland Colony Parkway, Suite 706
Ridgeland, Mississippi 39157

(601) 427-7535

(601) 510-9525 (Facsimile)

bobby. thompson@umpclaw.com
Attorneys for Defendants
